   Case 2:20-cv-03761-FMO-AGR Document 7 Filed 05/11/20 Page 1 of 2 Page ID #:18

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 20-3761 FMO (AGRx)                              Date    May 11, 2020
 Title             Susan Hannaford, et al. v. Jeremy Shepherd, et al.




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                          None
                Deputy Clerk                    Court Reporter / Recorder             Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                     None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Personal Jurisdiction and
                           Venue

       On April 24, 2020, Susan Hannaford and Marquessa Margolin (collectively, “plaintiffs”) filed
a Complaint against Jeremy Shepherd, Scott Lamborne, PP Web Pros LLC, PearlParadise.com,
Kevin Ryan Behrendt, Jeffrey Dean Dermer, Borris Harutyunyan, Boyana Ivanova Bounkova,
Marketing Space LLC, Google LLC, YouTube LLC, Wix, Inc., Go Daddy Inc., and ICANN
(collectively, “defendants”) alleging claims for copyright and trademark infringement. (See Dkt.
1, Complaint at ¶¶ 1-18, 20-34). Plaintiffs allege that several defendants are California residents
or companies based in California. (See id. at ¶¶ 3-6, 10-16, 18). But plaintiffs make no allegation
as to the residence of defendants Kevin Ryan Behrendt, Jeffrey Dean Dermer, and Borris
Harutyunyan. (See id. at ¶¶ 7-9). Additionally, plaintiffs allege that defendant Go Daddy Inc. “is
a Delaware Corporation with an office address at 14455 North Hayden Rd. Suite 219, Scottsdale[,]
AZ 85260[.]” (Id. at ¶¶ 17).

       A defendant may be subject to either general or specific personal jurisdiction. See Daimler
AG v. Bauman, 571 U.S. 117, 126, 134 S.Ct. 746, 754 (2014). General jurisdiction applies when
a defendant’s contacts with the forum state are “so continuous and systematic as to render it
essentially at home.” Id. at 138, 134 S.Ct. at 761 (quotation and alteration marks omitted). The
court may assert specific personal jurisdiction over a nonresident defendant if three requirements
are met: “(1) [t]he non-resident defendant must purposefully direct his activities or consummate
some transaction with the forum or resident thereof; or perform some act by which he purposefully
avails himself of the privilege of conducting activities in the forum, thereby invoking the benefits
and protections of its laws; (2) the claim must be one which arises out of or relates to the
defendant’s forum-related activities; and (3) the exercise of jurisdiction must comport with fair play
and substantial justice, i.e. it must be reasonable.” Schwarzenegger v. Fred Martin Motor Co., 374
F.3d 797, 802 (9th Cir. 2004). The court engages in “purposeful availment” analysis for contract
cases and “purposeful direction” analysis for tort cases. See id. The court’s analysis “looks to the
defendant’s contacts with the forum State itself, not the defendant’s contacts with persons who
reside there.” Walden v. Fiore, 571 U.S. 277, 284, 134 S.Ct. 1115, 1122 (2014). “[T]he plaintiff
cannot be the only link between the defendant and the forum.” Id.

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                             Page 1 of 2
   Case 2:20-cv-03761-FMO-AGR Document 7 Filed 05/11/20 Page 2 of 2 Page ID #:19

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 20-3761 FMO (AGRx)                                 Date    May 11, 2020
 Title          Susan Hannaford, et al. v. Jeremy Shepherd, et al.

        “[F]or claims of copyright infringement[,] venue is proper in the district in which the
defendant or his agent resides or may be found. The Ninth Circuit interprets [28 U.S.C. § 1400]
to allow venue in any judicial district in which the defendant would be amenable to personal
jurisdiction if the district were a separate state.” Adobe Sys. Inc. v. Blue Source Grp., Inc., 125
F.Supp.3d 945, 959 (N.D. Cal. 2015) (internal citation and quotation marks omitted). As to
personal jurisdiction, the Ninth Circuit has noted that while “a theory of individualized targeting may
remain relevant to the minimum contacts inquiry, it will not, on its own, support the exercise of
specific jurisdiction, absent compliance with what Walden requires” and that “mere satisfaction of
the test outlined in Washington Shoe, without more, is insufficient to comply with due process.”
Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1070 (9th Cir. 2017) (referring to Walden
v. Fiore, 571 U.S. 277, 134 S.Ct. 1115 (2014) and Washington Shoe Co. v. A-Z Sporting Goods
Inc., 704 F.3d 668, 670 (9th Cir. 2012)).

       Plaintiffs fail to explain the basis for personal jurisdiction over defendants Kevin Ryan
Behrendt, Jeffrey Dean Dermer, Borris Harutyunyan, and Go Daddy Inc. (See, generally, Dkt. 1,
Complaint). Plaintiffs claim that venue is proper in this District because “a substantial number of
defendants reside in this jurisdiction and all of the events or omissions giving rise to Plaintiff[s’]
claims occurred in the Central District of California.” (Id. at ¶ 19). But plaintiffs’ venue allegation
does not comport with the venue requirements specific to claims for copyright infringement, set
forth above. (See, generally, id.).

        Based on the foregoing, IT IS ORDERED that, no later than May 26, 2020, plaintiff shall
file a First Amended Complaint addressing the deficiencies noted above. The Order to Show
Cause will stand submitted upon the filing of a First Amended Complaint that addresses the issues
raised in this Order on or before the date indicated above. Failure to respond to this order to
show cause by the deadline set forth above shall be deemed as consent to either: (1) the
dismissal of the action without prejudice for lack of personal jurisdiction and/or failure to
comply with a court order; or (2) transfer of the instant action to the appropriate venue.
See Fed. R. Civ. P. 41; Baeza v. Baca, 700 F.Appx. 657 (9th Cir. 2017) (upholding dismissal for
failure to prosecute); Link v. Wabash R. Co., 370 U.S. 626, 629-31, 82 S.Ct. 1386, 1388 (1962)
(“expressly recogniz[ing]” the “inherent power” of a “court to dismiss sua sponte for lack of
prosecution[.]”); Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986) (explaining that when a
case lays venue in the wrong district, 28 U.S.C. § 1406(a) “requires a transfer, however, only in
cases where it is in ‘the interest of justice.’”).




                                                                                 00       :     00
                                                       Initials of Preparer             vdr



CV-90 (06/04)                           CIVIL MINUTES - GENERAL                                Page 2 of 2
